141 Ga. App. 558 (1977)
234 S.E.2d 145
ROBERSON
v.
HARTFORD ACCIDENT & INDEMNITY COMPANY et al.
53443.
Court of Appeals of Georgia.
Submitted January 31, 1977.
Decided March 10, 1977.
Paul C. Myers, for appellant.
Brackett, Arnall & Stephens, H. P. Arnall, H. A. Stephens, Jr., for appellees.
BELL, Chief Judge.
The claimant in this workmen's compensation case received a work-related head injury on September 10, 1974. After September 12, 1974, claimant complained of headaches, dizziness and blackouts. There was medical evidence that these symptoms and her claimed disability subsequent to September 12, 1974, were not caused by her earlier head injury which was of a minor nature. The board found as a fact that claimant's injury was very minor and that her symptoms and lost time subsequent to September 12, 1974, were not attributable to the injury; that the medical expenses incurred in an effort to diagnose the source of her symptoms were authorized to be paid by the employer. In the award the board directed the employer to pay the medical expenses for the diagnostic procedures but denied the claim for any weekly compensation benefits. The superior court affirmed. Held:
Claimant contends that the board may not inconsistently direct the payment of medical expenses and at the same time deny other compensation benefits. There was no inconsistency. The medical expenses were *559 all reasonably required in order to make an intelligent and factual disposition of the claim under our Workmen's Compensation Law. Being reasonably required, the board was authorized to order the employer to make payment for these expenses. Code § 114-501. But this determination which was favorable to claimant would not preclude the board from denying further benefits to which the board determined she was not entitled under the evidence and the findings of fact.
Judgment affirmed. McMurray and Smith, JJ., concur.